 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                          DISTRICT OF NEVADA
 6
                                                     ***
 7
      JAMES ROBINSON, et al.,                                 Case No. 2:18-cv-01047-APG-GWF
 8
                                            Plaintiffs,
 9           v.                                                 ORDER AND REPORT AND
                                                                  RECOMMENDATION
10    LAS VEGAS BISTRO LLC, et al.,
                                 Defendants.
11

12          This matter is before the Court on Plaintiff’s Application for Leave to Proceed in Forma
13   Pauperis (ECF No. 1), filed on June 8, 2018. Plaintiff filed an Amended Complaint (ECF No. 3)
14   on June 11, 2018.
15                                            BACKGROUND
16          Plaintiff Robinson states that he is the founder of a religious organization known as the
17   Religious Faith of IZM and Arch Prelate of the Faith and Tabernacle of IZM. He alleges that
18   Defendant violated the United States Constitution, his First Amendment rights, and Title VII of
19   the Civil Rights Act. Plaintiff alleges that he entered into a written agreement with Defendant to
20   have an event at Defendant’s venue and that the parties agreed to have the event aired on
21   Defendant’s “pay per view” and “on demand” channels. Plaintiff claims that Defendant
22   cancelled and relocated the event in violation of their agreement. Plaintiff’s amended complaint
23   alleges claims of racial and religious discrimination, harassment, hostile work environment and
24   breach of contract.
25                                             DISCUSSION
26   I.     Application to Proceed In Forma Pauperis
27          Plaintiff filed this instant action and attached a financial affidavit to his application and
28   complaint as required by 28 U.S.C. § 1915(a). Reviewing Plaintiff’s financial affidavit pursuant
                                                          1
 1   to 28 U.S.C. § 1915, the Court finds that Plaintiff is unable to pre-pay the filing fee. As a result,

 2   Plaintiff's request to proceed in forma pauperis in federal court is granted.

 3   II.    Screening the Complaint

 4          Upon granting a request to proceed in forma pauperis, a court must additionally screen a

 5   complaint pursuant to 28 U.S.C. § 1915(e). Specifically, federal courts are given the authority to

 6   dismiss a case if the action is legally “frivolous or malicious,” fails to state a claim upon which

 7   relief may be granted, or seeks monetary relief from a defendant/third party plaintiff who is

 8   immune from such relief. 28 U.S.C. § 1915(e)(2). A complaint, or portion thereof, should be

 9   dismissed for failure to state a claim upon which relief may be granted “if it appears beyond a

10   doubt that the plaintiff can prove no set of facts in support of his claims that would entitle him to

11   relief.” Buckey v. Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992). A complaint may be

12   dismissed as frivolous if it is premised on a nonexistent legal interest or delusional factual

13   scenario. Neitzke v. Williams, 490 U.S. 319, 327–28 (1989). Moreover, “a finding of factual

14   frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly

15   incredible, whether or not there are judicially noticeable facts available to contradict them.”

16   Denton v. Hernandez, 504 U.S. 25, 33 (1992). When a court dismisses a complaint under §

17   1915(e), the plaintiff should be given leave to amend the complaint with directions as to curing

18   its deficiencies, unless it is clear from the face of the complaint that the deficiencies could not be

19   cured by amendment. See Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

20          The Court shall liberally construe a complaint by a pro se litigant. Eldridge v. Block, 832

21   F.2d 1132, 1137 (9th Cir. 2007). This is especially important for civil rights complaints. Ferdik

22   v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992). However, a liberal construction may not be

23   used to supply an essential element of the claim absent from the complaint. Bruns v. Nat’l

24   Credit Union Admin., 12 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v. Board of Regents, 673

25   F.2d 266, 268 (9th Cir. 1982)).

26          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a

27   complaint for failure to state a claim upon which relief can be granted. Review under Rule

28   12(b)(6) is essentially a ruling on a question of law. See Chappel v. Laboratory Corp. of
                                                       2
 1   America, 232 F.3d 719, 723 (9th Cir. 2000). A properly pled complaint must provide a “short

 2   and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

 3   8(a)(2); Bell Atlantic Corp. v. Twombley, 550 U.S. 544, 555 (2007). Although Rule 8 does not

 4   require detailed factual allegations, it demands “more than labels and conclusions” or a

 5   “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 129 S.Ct. 1937,

 6   1949 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). The court must accept as true

 7   all well-pled factual allegations contained in the complaint, but the same requirement does not

 8   apply to legal conclusions. Iqbal, 129 S.Ct. at 1950. Mere recitals of the elements of a cause of

 9   action, supported only by conclusory allegations, do not suffice. Id. at 1949. Secondly, where

10   the claims in the complaint have not crossed the line from plausible to conceivable, the

11   complaint should be dismissed. Twombly, 550 U.S. at 570.

12   III.   Instant Complaint

13          a.      Subject Matter Jurisdiction

14          Federal district courts are courts of limited jurisdiction, deriving their power to hear cases

15   from specific congressional grants of jurisdiction. United States v. Sumner, 226 F.3d 1005, 1009

16   (9th Cir. 2000). Limited jurisdiction means that federal courts (1) possess only that power

17   authorized by the Constitution or a specific federal statute and (2) do not have jurisdiction over a

18   matter simply because the alleged wrong occurred in the same city, county, or state in which the

19   court sits. See U.S. Const. art. III, § 2, cl. 1. Generally, subject matter jurisdiction may derive

20   from diversity of the parties, which are “civil actions where the matter in controversy exceeds the

21   sum or value of $75,000 ... and is between citizens of different States,” or from claims involving

22   a federal question, which are “civil actions arising under the Constitution, laws, or treaties of the

23   United States.” See 28 U.S.C. § 1331; 28 U.S.C. § 1332.

24          Rule 8(a)(1) of the Federal Rules of Civil Procedure states that a “claim for relief must

25   contain ... a short plain statement of the grounds for the court’s jurisdiction.” Fed. R. Civ. P.

26   8(a)(1). The burden of proving jurisdiction rests on the party asserting jurisdiction. See McNutt

27   v. Gen. Motors Acceptance Corp. 298 U.S. 178, 182–83 (1936). Plaintiff does not state the

28
                                                      3
 1   grounds for the Court’s jurisdiction in his complaint nor does the complaint contain allegations

 2   demonstrating that the Court has jurisdiction.

 3           b.      Failure to State a Claim

 4                   i.      First Amendment Rights

 5           Plaintiff alleges that Defendants violated constitutional protections, specifically “the First

 6   Amendment Religious Freedom and Religious Exercise.” See Amended Complaint (ECF No. 3),

 7   2. To the extent that Plaintiff is seeking private enforcement of substantive rights created by the

 8   Constitution and Federal Statutes, he may do so under the auspices of 42 U.S.C § 1983 and must

 9   allege as such in his complaint. Graham v. Connor, 490 U.S. 386, 393-94 (1989). However, in

10   order to state a claim under § 1983, a plaintiff “must allege the violation of a right secured by the

11   Constitution and the laws of the United States, and must show that the alleged deprivation was

12   committed by a person acting under color of law.” West v. Atkins, 487 U.S. 42, 48-49 (1988); see

13   also Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982). A person acts under “color of law” if he

14   “exercise[s] power possessed by virtue of state law and made possible only because the wrongdoer

15   is clothed with the authority of state law.” West, 487 U.S. at 49.

16           § 1983 does not reach private conduct, regardless of how discriminatory or wrongful it

17   may be. Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999). Even involving cases

18   where there is extensive state funding and regulation of a private activity, “the mere fact that a

19   business is subject to state regulation does not by itself convert its action into that of the State for

20   purposes of the Fourteenth Amendment.” Jackson v. Metropolitan Edison Co., 419 U.S. 345,

21   350 (1974); see also Rendell-Baker, 457 U.S. 830 at 842-43; Morse v. North Coast

22   Opportunities, 118 F.3 1338, 1340-41 (9th Cir. 1997). Only where “there is a sufficiently close

23   nexus between the State and the challenged action of the regulated entity” will the Court allow a

24   defendant to be subjected to a §1983 claim. Id. A “close nexus” exists only where the State has

25   “exercised coercive power or has provided such significant encouragement.” Id., see also Flag

26   Bros. Inc. v. Brooks, 436 U.S. 149, 156 (1978). The Ninth Circuit has established a two part test

27   to establish whether or not an alleged infringement of federal rights is fairly attributable to the

28   government: “1) the deprivation must result from a government policy, and 2) the party charged
                                                        4
 1   with the deprivation must be a person who may fairly be said to be a government actor.” Sutton

 2   v. Providence St. Joseph Med. Center, 192 F.3d 826, 835 (9th Cir. 1999).

 3           Plaintiff failed to allege that he is bringing his claims under the auspices of 42 U.S.C §

 4   1983 and further failed to demonstrate that Defendants were acting under color of law. Although

 5   he provides some factual description of the basis of his claims, he does not demonstrate an

 6   affirmative link between a specific injury or wrongful conduct and the violation of his rights.

 7   Plaintiff, therefore, failed to allege a proper factual and legal basis for his claims under the First

 8   Amendment. The Court will, however, allow Plaintiff to amend his allegations in an amended

 9   complaint to state sufficient facts to state a claim, if he is able to do so.

10
                     ii.     Discrimination/Harassment/Hostile Work Environment/ Title VII of
11                           the Civil Rights Act of 1964
12           Title VII of the Civil Rights Act of 1964 (“Title VII”) is a federal law that allows

13   individuals to sue an employer for discrimination on the basis of race, color, religion, gender or

14   national origin. 42 U.S.C. §2000e-2. Title VII discrimination claims require a showing of an

15   unlawful employment practice such as, inter alia, discriminating against an individual with

16   respect to his or her terms, conditions, privileges, compensation, or employment opportunities,

17   because of such individual’s religion, gender, age, or disability. Id.

18           As an initial matter, Plaintiffs cannot sue individuals under Title VII as liability is limited

19   to an employer. See Miller v. Maxwell’s Intern. Inc., 991 F.2d 583 (9th Cir. 1993) (“[I]ndividual

20   defendants cannot be held liable for damages under Title VII”). It does not appear, nor does

21   Plaintiff allege that Defendants are his employers. He states that Defendant Colleen Burrell is a

22   representative of Defendant Las Vegas Bistro. Plaintiff simply lists Defendants Ralph James,

23   Brett Griffin, and Britney Rose, but does not provide any factual allegations as to those

24   Defendants. Nonetheless, under Title VII, Plaintiff may only bring suit against his employer,

25   who is liable for the actions of its employees under the respondeat superior theory of liability.

26   Therefore, the Court recommends that Plaintiff’s Title VII claim against Defendants be

27   dismissed with prejudice.

28   ...
                                                         5
                    iii.    Public Accommodation Discrimination /Title II of the Civil Rights Act
 1                          of 1964
 2          Title II of the Civil Rights Act of 1964 (“Title II”) prohibits public accommodations or

 3   privately owned facilities that offer food, lodging, gasoline, or entertainment to the public from

 4   discriminating on the basis of race, color, religion, or national origin. 42 U.S.C. § 2000a. A

 5   plaintiff establishes a prima facie case of Title II public accommodation discrimination by showing

 6   that he or she: (1) is a member of a protected class; (2) attempted to exercise the right to full

 7   benefits and enjoyment of a place of public accommodations; (3) was denied those benefits and

 8   enjoyment; and (4) was treated less favorably than similarly situated persons who are not members

 9   of the protected class. Brown v. Luxor Hotel & Casino, 2014 WL 2858488, at *2 (D. Nev. June

10   23, 2014) (citing United States v. Lansdowne Swim Club, 894 F.2d 83, 88 (3d Cir.1990)).

11          Although unclear, it appears that Plaintiff may have attempted to set forth a claim of

12   discrimination under Title II. To the extent that Plaintiff intends to do so, he has failed to allege

13   sufficient facts to state a claim for public accommodation discrimination. Plaintiff alleges that he

14   is a member of a religious organization and that he attempted to exercise the full rights and benefits

15   and enjoyment of a place of public accommodation. He, however, does not allege that he was

16   denied those benefits and enjoyment or that he was treated less favorably than similarly situated

17   persons who are not members of the protected class. If Plaintiff intends to set forth a claim under

18   Title II and to proceed on such claim, Plaintiff must amend his complaint to allege facts that

19   establish the third and fourth prongs of a prima facie case for public accommodation

20   discrimination.

21                  iv.     Breach of Contract

22          Plaintiff appears to bring a claim for breach of contract, which is a cause of action that

23   occurs under state law. A federal court may hear state claims that are part of the “same case or

24   controversy” as a claim arising under federal law. 28 U.S.C. § 1367(a). Section 1367(a) grants

25   supplemental jurisdiction to the federal district court for “all other claims that are so related to

26   claims” over which the federal district court has original jurisdiction “that they form part of the

27   same case or controversy under Article III.” If Plaintiff does not intend to set forth any claims

28   under federal law, subject matter jurisdiction may derive from diversity of the parties, which are
                                                       6
 1   “civil actions where the matter in controversy exceeds the sum or value of $75,000 ... and is

 2   between citizens of different States.”

 3          The Court will now screen the sufficiency of the factual allegations to state a claim for

 4   breach of contract. In order to state a claim for breach of contract under Nevada law, Plaintiff

 5   must allege “(1) the existence of a valid contract, (2) a breach by the defendant, and (3) damage as

 6   a result of the breach.” Saini v. Int'l Game Tech., 434 F.Supp.2d 913, 919–920 (D.Nev.2006)

 7   (quoting Richardson v. Jones, 1 Nev. 405 (Nev.1865)). Plaintiff fails to show that this Court has

 8   subject matter jurisdiction over this claim. The Court will, therefore, dismiss this claim with leave

 9   to amend to correct the noted deficiencies. Plaintiff is advised that he must provide the court with

10   a proper factual and legal basis for his claims in his amended complaint.

11          If Plaintiff elects to proceed in this action by filing an amended complaint, he is informed

12   that the court cannot refer to a prior pleading in order to make his amended complaint complete.

13   Local Rule 15–1 requires that an amended complaint be complete in itself without reference to any

14   prior pleading. This is because, as a general rule, an amended complaint supersedes the original

15   complaint. See Valdez-Lopez v. Chertoff, 656 F.3d 851, 857 (9th Cir. 2011); see Loux v. Rhay,

16   375 F.2d 55, 57 (9th Cir.1967). Once Plaintiff files an amended complaint, the original pleading

17   no longer serves any function in the case. Therefore, in an amended complaint, as in an original

18   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

19   Plaintiff is advised that litigation will not commence upon the filing of an amended complaint.

20   Rather, the Court will need to conduct an additional screening of the amended complaint pursuant

21   to 28 U.S.C. § 1915(e).      If Plaintiff fails to file an amended complaint or fails to cure the

22   deficiencies identified above, the Court will recommend that the complaint be dismissed with

23   prejudice. Accordingly,

24          IT IS HEREBY ORDERED that Plaintiff's Application to Proceed in Forma Pauperis is

25   granted. Plaintiff shall not be required to pre-pay the full filing fee of four hundred dollars

26   ($400.00).

27

28
                                                      7
 1          IT IS FURTHER ORDERED that Plaintiff is permitted to maintain this action to

 2   conclusion without the necessity of prepayment of any additional fees or costs or the giving of

 3   security therefor. This Order granting leave to proceed in forma pauperis shall not extend to the

 4   issuance of subpoenas at government expense.

 5          IT IS FURTHER ORDERED that Plaintiff’s First Amendment and breach of contract

 6   claims be dismissed without prejudice with leave to amend. Plaintiff shall have until February

 7   22, 2019 to file an amended complaint correcting the noted deficiencies.

 8                                         RECOMMENDATION

 9          IT IS HEREBY RECOMMENDED that Plaintiff’s Title VII claim against Defendants

10   be dismissed with prejudice for failure to state a claim for which relief can be granted.

11                                                 NOTICE

12   Pursuant to Local Rule IB 3-2, any objection to this Finding and Recommendation must be in

13   writing and filed with the Clerk of the Court within fourteen (14) days. The Supreme Court has

14   held that the courts of appeal may determine that an appeal has been waived due to the failure to

15   file objections within the specified time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit

16   has also held that (1) failure to file objections within the specified time and (2) failure to properly

17   address and brief the objectionable issues waives the right to appeal the District Court’s order

18   and/or appeal factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d 1153,

19   1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

20          Dated this 25th day of January, 2019.
21

22
                                                            GEORGE FOLEY, JR.
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       8
